NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MING ZHANG,                                     No.    14-72300

                Petitioner,                     Agency No. A088-124-944

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Ming Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Zhang suffered in China did not rise to the level of persecution. See Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (persecution is “an extreme concept that

does not include every sort of treatment our society regards as offensive”) (internal

quotation marks and citation omitted). Substantial evidence also supports the

agency’s conclusion that Zhang failed to establish a well-founded fear of future

persecution in China. See id. at 1018 (possibility of future persecution “too

speculative”). Thus, Zhang’s asylum claim fails.

      In this case, because Zhang failed to establish eligibility for asylum, he

failed to establish eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because

Zhang failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government. See Aden v. Holder, 589 F.3d
1040, 1047 (9th Cir. 2009).

      Finally, we lack jurisdiction to consider Zhang’s contentions regarding

                                          2                                     14-72300
pattern or practice, disfavored group, and economic persecution. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                  14-72300